Title: George Washington to the Commissioners of the Federal District, 9 September 1793
From: Washington, George,Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Sep. 9. 1793.

I have duly recieved your letter of Sep. 5. and in consequence thereof have authorised Mr. David Ross of Bladensburg, and Colo. Robert Townshend Hooe of Alexandria, to examine the accounts and vouchers of the expenditure of the monies appropriated to your trust as Commissioners of the public buildings of the federal territory, and to certify to me the result.
 